DETAILED ACTION
Acknowledgements
This office action is in response to the amendments filed on 18 November 2020. 
Claims 69 – 71 and 78 – 86 are pending.
Claims 1-68 and 72-77 are cancelled. 
Claims 69 – 71 and 78 – 86 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 69 – 71 and 78 – 86 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite a system for consolidating retirement accounts of an account owner a) receives the 
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites a system for consolidating multiple accounts of a retirement account owner by receiving 

Response to Arguments
Applicant’s arguments filed 18 November 2020 have been fully considered but they are not persuasive.
Applicant’s invention is drawn to a system for consolidating multiple accounts of a retirement account owner by receiving data records form various account record keepers, creating a unique identification of the account owner’s record and transmitting the record to other account record keepers using a file transfer protocol to obtain sufficient information, determining that the sufficient information is obtained, sending notifications to the account owner and based on a timer to track the receipt of response from the owner and in the absence of a response, store the account information of the owner after updating the information record.
Applicant presents arguments based on parent application no: 13/543239 and asserts that “In this application, the “PMID data packet” term is used extensively throughout claims 69-71 and 78-86, which recite patent-eligible subject matter (for the same reasons as the ’870 and ’878 Patent Prosecution, Reasons for Allowance).” 
The Examiner respectfully disagrees.
The parent application recites a creating a data packet sharing the data packet using file transfer protocol with other account record keepers to consolidate the owner’s accounts resulting in a direct stated benefit of elimination of fees to the owner. However the present application simply recites a receiving information processing information, transmitting information updating information and storing information using a computer system by receiving data records form various account record keepers, creating a unique identification of the account owner’s record and transmitting the record to other account record keepers using a file transfer protocol to obtain sufficient information, determining that the sufficient information is obtained, sending notifications to the account owner and based on a timer to track the receipt of response from the owner and in the absence of a response, store the account information of the owner after updating the information record. 
The applicant assert that “claims are not “directed to” an abstract idea under Step 2A of the 2019 PEG.”
 The Examiner respectfully disagrees.
The present application simply recites a receiving information processing information, transmitting information updating information and storing information using a computer for consolidating information using a computer. Even if Applicant’s claims are drawn to the use of a computer, the steps would represent activities that could be performed by a human but are simply performed on a general purpose computer instead.  The elements such as receiving information processing information, transmitting information updating information and storing information, included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine.  Steps such as receiving data, storing data, determine calculations, etc. could be performed as mental steps and/or with a pen and paper (Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74631, column 2, “…consists solely of mental steps which can be carried out by a human using pen and paper. The claims do not impose any requirements that would make the invention impossible to carry out manually."
The applicants presents arguments based on “Enfish, L.L.C. v. Mircrosoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016)”
The Examiner respectfully disagrees.
In Enfish, the court explained, “the first step in the Alice inquiry . . . asks whether the focus of the claims is on the specific asserted improvement in computer capabilities . . . or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id. at 1335–36. The instant claims are plainly of the second category. The “focus of the claims” is on the process of receiving information processing information, transmitting information updating information and storing information for data consolidation, and the recited generic computer elements “are invoked merely as a tool.” Id. The invention here is quite unlike the “self-referential table,” which was a “specific improvement to the way computers operate,” held to be not abstract in Enfish
The applicant asserts that “The Claims Amount To “Significantly More” Than an Abstract Idea”
The Examiner respectfully disagrees.
The present claims simply recites a receiving information processing information, transmitting information updating information and storing information using a computer system by receiving data records form various account record keepers, creating a unique identification of the account owner’s record and transmitting the record to other account record keepers using a file transfer protocol to obtain sufficient information, determining that the sufficient information is obtained, sending notifications to the account owner and based on a timer to track the receipt of response from the owner and in the absence of a response, store the account information of the owner after updating the information record.  The claims do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment
The applicants argue that “The Office Action Does Not Address the Dependent Claims”
The Examiner respectfully disagrees.
The elements claimed in dependent claims such as data formats, analyzing the central database records, locating and receiving data, all are part of data processing activities covered in receiving information processing information, transmitting information updating information and storing information using a computer system. The dependent claims recite same old and well-known elements such as receiving information processing information, transmitting information updating information and storing information for data consolidation, which neither effect a technical improvement nor device enhancement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697
                                                                                                                                                                                     /SAMICA L NORMAN/Primary Examiner, Art Unit 3697